CONCURRING OPINION BY
DE VRIES, JUDGE.
It seems to me that this case upon proper protest could well be ruled by Stein v. United States (1 Ct. Cust. Appls., 36; T. D. 21007), and particularly on rehearing, at page 478.
The basic facts of this case are in principle the same. The entry herein was made without knowledge of the owner of the goods by one who was not in any way constituted as agent, and in violation of the declaration upon the papers “that it is intended to make entry of such merchandise at .the port of New York.” Such an entry, in that it is unauthorized, is without any force or effect unless it should have been adopted and approved subsequently by the owner of the goods. This does not to me seem to have been done in this case. On the contrary, another entry was offered, or at least permission was asked to file another and amended entry. The office of an amended pleading, such as offered in this case, is to introduce and make relevant as an issue in the case a subject matter not included in the original pleading. While this form of pleading preserves the status of appearance in the case it implies disapproval rather than affirmance of the original.
*268The doctrine of the cases cited is that where the entry is illegal,, the appraisement and the liquidation are illegal. In such cases, this court can direct that duty be taken upon the invoice value of the goods, which in this case is the correct value. That point was particularly discussed in Stein v. United States (1 Ct. Cust. Appls., 478; T. D. 31525). Obviously without fault of the importer he is in this case being assessed in severe penalties — a thing which ought not to be approved by this court if it can be avoided and on due-protest herein could be avoided.
I concur fully, however1, with my colleagues herein that this protest, counting solely upon manifest clerical error, is not sufficient to: raise the stated issues.